       Case 2:19-cv-00270-GGG-JCW Document 48 Filed 04/21/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

HORNBECK OFFSHORE OPERATORS,                                                 CIVIL ACTION
LLC, ET AL.
                                                                                   NO: 19-270
VS.
                                                                                 SECTION: T
CARLOS KNOX
                                            ORDER

         Before the Court is a Motion for Damages Due to Wrongful Attachment 1 filed by

Hornbeck Offshore Services, LLC (“Hornbeck”). Carlos Knox (“Knox”) has filed an

opposition.2 For the following reasons, the Motion for Damages Due to Wrongful Attachment3 is

DENIED.

                                        BACKGROUND

         This action involves Knox’s claim for injuries allegedly sustained while working aboard

a vessel owned by Hornbeck, the HOS BAYOU. At the time of the injury, Knox was employed

by Encore Food Services, LLC (“Encore”) as a galley hand and was assigned to work on the

HOS BAYOU.

         On October 4, 2018, Knox filed Plaintiff’s Original Petition and Request for Disclosure

in Harris County, Texas against Hornbeck for Jones Act negligence, unseaworthiness,

maintenance and cure and sought monetary damages over $1,000,000. On January 11, 2019,

Knox filed a Notice of Nonsuit Without Prejudice, and the Court dismissed Knox’s Harris

County suit without prejudice on January 14, 2019. On January 14, 2019, Hornbeck and Encore

filed a Complaint for Declaratory Judgment in this District to have the Court adjudicate whether




1
  R. Doc. 35.
2
  R. Doc. 40.
3
  R. Doc. 35.


                                                1
       Case 2:19-cv-00270-GGG-JCW Document 48 Filed 04/21/20 Page 2 of 3



Knox was entitled to maintenance and cure for the allegation that he was injured on the HOS

BAYOU on August 10, 2018.

        On May 31, 2019, Knox sued Hornbeck in admiralty in the United States District Court

for the Southern District of Texas and pleaded a claim for maritime attachment and garnishment

pursuant to the Supplemental Rules for Certain Admiralty or Maritime Claims & Asset

Forfeiture of the Federal Rules of Civil Procedure, Rule B (“Rule B”). On June 5, 2019, Knox’s

Application for Issuance of Writs of Attachment and Garnishment of Hornbeck’s property in the

Southern District of Texas was granted. On July 3, 2019, Hornbeck moved to equitably vacate

the writs, for transfer of the matter to this District, and damages arising out of alleged harm. The

Southern District of Texas Court vacated the Writ of Attachment and Garnishment and released

all property of Hornbeck from any constraint, garnishment, or seizure. In addition to requesting

an equitable vacatur of the Rule B attachment, Hornbeck also asked to award it damages based

on Knox’s alleged “wrongful attachment” of its property. The Southern District of Texas decided

not to address Hornbeck’s request for alleged damages, which it has now re-urged in this Court.

                                          LAW AND ANALYSIS

        To recover for wrongful arrest of a vessel, a party must establish (1) there was no bona

fide claim of a maritime lien on the vessel and (2) bad faith, malice, or gross negligence on the

part of the offending party.4 Hornbeck contends that the actions of Knox and his counsel, taken

as a whole, unequivocally show an intent to harm Hornbeck because Knox had no justification

for seeking a Writ of Attachment and Garnishment. Additionally, Hornbeck contends that even if

there is a plausible explanation for the Writ of Attachment and Garnishment, there is no “good

faith” explanation for why Knox and his counsel deceived this Court, deceived the judges of the


4
 Comar Marine, Corp. v. Raider Marine Logistics, L.L.C., 792 F.3d 564, 574–75 (5th Cir.2015) (internal citations
omitted).


                                                        2
         Case 2:19-cv-00270-GGG-JCW Document 48 Filed 04/21/20 Page 3 of 3



Southern District of Texas, failed to comply with local rules, and chose not to inform Hornbeck

of its actions unless Knox and his counsel specifically intended for the utmost harm to become

inflicted upon Hornbeck and to intentionally disguise this goal from two federal district courts.

However, Knox contends that the elements to obtain Rule B relief were unquestionably

established, and that filing the Writ of Attachment and Garnishment in the Southern District of

Texas was proper.

           The Court finds that Hornbeck has failed to show bad faith, malice, or gross negligence

on the part of Knox. Although Hornbeck characterizes the actions of Knox and his counsel as

“specifically intended for the utmost harm to become inflicted upon Hornbeck and to

intentionally disguise this goal from two federal district courts,”5 there is not sufficient evidence

in the record to support this characterization. Hornbeck has not produced any evidence or

argument to demonstrate that the initial Rule B filing was improper. The Court, therefore, finds

that the evidence fails to establish that Knox acted with bad faith, malice, or gross negligence.

                                            CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Damages

Due to Wrongful Attachment6 is DENIED.

                    New Orleans, Louisiana, on this 21st day of April, 2020.




                                                          GREG GERARD GUIDRY
                                                        UNITED STATES DISTRICT JUDGE




5
    R. Doc. 35-1, p.12.
6
    R. Doc. 35.


                                                   3
